                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

VALERIE E. MCCLELLAN,                        )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Case No. 4:18-cv-6
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
                      Defendant.             )

                               OPINION AND ORDER

       This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Valerie E. McClellan, on January 19, 2018. For the

following reasons, the decision of the Commissioner is AFFIRMED.

                                           Background

       The plaintiff, Valerie E. McClellan, filed an application for Disability Insurance Benefits

on February 10, 2014, alleging a disability onset date of January 14, 2014. (Tr. 10). The

Disability Determination Bureau denied McClellan’s application initially on April 7, 2014, and

again upon reconsideration on August 18, 2014. (Tr. 10). McClellan subsequently filed a timely

request for a hearing on October 16, 2014. (Tr. 10). A video hearing was held on May 31, 2016,

before Administrative Law Judge (ALJ) Theodore W. Grippo, and the ALJ issued an

unfavorable decision on December 29, 2016. (Tr. 10-16). Vocational Expert (VE) Jacquelyn D.

Schabacker appeared by telephone at the hearing. (Tr. 10). The Appeals Council denied review,

making the ALJ’s decision the final decision of the Commissioner. (Tr. 1-3).
        McClellan met the insured status requirements of the Social Security Act through

December 31, 2016. (Tr. 12). At step one of the five-step sequential analysis for determining

whether an individual is disabled, the ALJ found that McClellan had not engaged in substantial

gainful activity since January 14, 2014, her alleged onset date. (Tr. 12).

        At step two, the ALJ determined that McClellan had the following severe impairment:

status post stage II left breast cancer, in remission and sequellae. (Tr. 12). The ALJ indicated

that the medical evidence substantiated that McClellan’s severe impairment imposed significant

limitations on her ability to perform basic work-related activities for at least twelve consecutive

months permitting her to proceed past step two of the evaluation process. (Tr. 12).

        At step three, the ALJ concluded that McClellan did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. (Tr. 13). The ALJ determined that McClellan did not meet listing 13.10. (Tr. 13).

The ALJ noted that since her surgery and chemotherapy, there was no reoccurrence of cancer.

(Tr. 13).

        After consideration of the entire record, the ALJ then assessed McClellan’s residual

functional capacity (RFC) as follows:

            [T]he claimant has the residual functional capacity to perform sedentary work
            as defined in 20 CFR 404.1567(c) except for the following limitations. She
            can occasionally kneel and squat.

(Tr. 13). The ALJ explained that in considering McClellan’s symptoms he followed a two-step

process. (Tr. 13). First, he determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory

diagnostic technique that reasonably could be expected to produce McClellan’s pain or other




                                                 2
 
symptoms. (Tr. 13). Then, he evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited McClellan’s functioning. (Tr. 13).

        McClellan alleged disability based on the symptoms from her stage two breast cancer,

which was discovered in January of 2014. (Tr. 14). The cancer led to a partial mastectomy,

radiation therapy, chemotherapy, and treatment with Arimidex. (Tr. 14). McClellan claimed

that her physical status had not improved since her chemotherapy ended. (Tr. 14). She reported

that she felt worn out, her eyes watered, and her bones ached. (Tr. 14). She also experienced

headaches and lost memory. (Tr. 14). She indicated that her medication side effects included

bone pain, feet pain, hip pain, dizziness, and memory loss. (Tr. 14). She estimated that she

could sit for two to three hours at a time but that she could only stand for ten minutes at a time.

(Tr. 14).

        The ALJ determined that McClellan’s medically determinable impairments reasonably

could have been expected to cause the alleged symptoms. (Tr. 14). However, her statements

concerning the intensity, persistence, and limiting effects of her symptoms were not entirely

consistent with the medical evidence and other evidence. (Tr. 14). The ALJ indicated that the

medical evidence did not support McClellan’s alleged limitations. (Tr. 14). In June of 2014, a

medical note showed no muscle weakness, no bone pain, no joint pain, and no gross sensory or

motor deficit. (Tr. 14). Also, her primary care provider reported in March of 2015 that she had

intact memory, normal bilateral feet exams, and normal range of motion and strength in all

extremities. (Tr. 14). The ALJ also noted that McClellan testified that she could wash dishes, do

laundry, and complete other household chores. (Tr. 14).

        After the hearing, McClellan underwent a consultative examination in June of 2016. (Tr.

14). The consultative examiner found 5/5 strength in bilateral upper and lower extremities, full



                                                  3
 
range of motion in all joints, normal deep tendon reflexes, and sensation equal and intact

bilaterally. (Tr. 14). Additionally, the ALJ indicated that McClellan was able to toe and tandem

walk without difficulty but was unable to perform a heel walk. (Tr. 14-15). The consultative

examiner indicated that McClellan had no memory difficulty or dizziness during the

examination. (Tr. 15).

       Because of the thoroughness of the examination, the ALJ assigned great weight to the

opinion of the consultative examiner. (Tr. 15). The ALJ assigned limited weight to the opinion

of McClellan’s treating physician, Dr. Vijaya Kakani, M.D. (Tr. 15). The ALJ noted that Dr.

Kakani’s treating notes primarily identified symptoms rather than limitations. (Tr. 15). Finally,

the ALJ assigned limited weight to the State agency medical consultants, who found that

McClellan’s impairments did not meet the durational requirement to be severe. (Tr. 15).

       At step four, the ALJ determined that McClellan was able to perform her past relevant

work as an accounting clerk, as normally performed. (Tr. 15). The ALJ found that her past

relevant work did not require the performance of work-related activities precluded by her RFC.

(Tr. 15). The consultative examination occurred after the hearing, therefore, the VE did not

testify regarding McClellan’s ability to perform any past work. (Tr. 16). The ALJ found that

McClellan had not been under a disability, as defined in the Social Security Act, from January

14, 2014, through the date of this decision, December 29, 2016. (Tr. 16).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);



                                                 4
 
Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported his decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported his findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability insurance benefits are available only to those individuals who can establish

“disability” under the terms of the Social Security Act. The claimant must show that she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential evaluation to

be followed when determining whether a claimant has met the burden of establishing disability.

20 C.F.R. § 404.1520. The ALJ first considers whether the claimant is presently employed and

“doing . . . substantial gainful activity.” 20 C.F.R. § 404.1520(b). If she is, the claimant is not

disabled and the evaluation process is over. If she is not, the ALJ next addresses whether the

claimant has a severe impairment or combination of impairments that “significantly

limits . . . physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c); see



                                                 5
 
Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (discussing that the ALJ must consider the

combined effects of the claimant’s impairments). Third, the ALJ determines whether that severe

impairment meets any of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404,

subpt. P, app. 1. If it does, then the impairment is acknowledged by the Commissioner to be

conclusively disabling. However, if the impairment does not so limit the claimant’s remaining

capabilities, the ALJ reviews the claimant’s “residual functional capacity” and the physical and

mental demands of her past work. If, at this fourth step, the claimant can perform her past

relevant work, she will be found not disabled. 20 C.F.R. § 404.1520(e). However, if the

claimant shows that her impairment is so severe that she is unable to engage in her past relevant

work, then the burden of proof shifts to the Commissioner to establish that the claimant, in light

of her age, education, job experience, and functional capacity to work, is capable of performing

other work and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R.

§ 404.1520(f).

       McClellan has requested that the court reverse the ALJ’s decision and remand this matter

for additional proceedings. In her appeal, McClellan has argued that: (1) the ALJ erred in

evaluating listing 13.10, breast cancer; and (2) the ALJ erred in evaluating the RFC.

       McClellan has argued that the ALJ failed to properly evaluate if she met listing 13.10,

breast cancer. McClellan has claimed that the ALJ performed an inadequate, perfunctory

analysis and therefore this matter requires remand. She contends that no medical expert advised

the ALJ on the applicable listing or whether there could be a meeting or an equaling of any of the

cancer listings for the required one-year period or beyond.

        McClellan was diagnosed with invasive ductal carcinoma, ER/PR positive, HER/reu

positive by biopsy at IU White Memorial Hospital in December of 2013. (Tr. 265). She had a



                                                 6
 
partial mastectomy on January 14, 2014, followed by radiation therapy through February 17,

2014. (Tr. 265). After radiation she began chemotherapy. (Tr. 265).

       Listing 13.00 is applicable to “all cancers (malignant neoplastic diseases),” and is further

divided into individual listings, which provide the applicable criteria for consideration based on

the cancer’s site of origin. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 13.00. Listing 13.10

provides the relevant criteria for breast cancer and is met if the cancer is: (A) “[l]ocally

advanced”; (B) “[c]arcinoma with metastases to the supraclavicular or infraclavicular nodes, to

10 or more axillary nodes, or with distant metastases”; (C) “[r]ecurrent”; (D) “[s]mall-cell (oat

cell) carcinoma”; or (E) results in secondary lymphedema caused by anti-cancer therapy and

requires surgery. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 13.10.

       For a claimant to show that she meets a listed impairment, she must demonstrate that her

impairment meets each required criterion, and she bears the burden of proof in showing that her

condition qualifies. Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999). A condition that

meets only some of the required medical criteria, “no matter how severely,” will not qualify as

meeting a listing. Sullivan v. Zebley, 493 U.S. 521, 530, 110 S. Ct. 885, 107 L. Ed. 2d 967

(1990). The Seventh Circuit has not required a lengthy articulation at step three. Wurst v.

Colvin, 520 F. App’x 485, 488 (7th Cir. 2013) (“The ALJ’s [one-sentence] analysis here

was cursory, but it was nevertheless supported by substantial evidence that Wurst could ambulate

effectively.”). However, “in considering whether a claimant’s condition meets or equals a listed

impairment, an ALJ must discuss the listing by name and offer more than a perfunctory analysis

of the listing.” Minnick v. Colvin, 775 F.3d 929, 936 (7th Cir. 2015). “[A] failure to do

so . . . may require a remand.” Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006).




                                                  7
 
       McClellan asserts that the ALJ’s determination that she did not meet listing 13.10

required a medical opinion. The State agency medical consultants specifically considered listing

13.10. (Tr. 61, 69). However, they had completed their evaluations months before McClellan

had completed her chemotherapy. Therefore, McClellan has argued that the ALJ may not rely

on the State agency consultants outdated assessments when later evidence containing new,

significant medical diagnoses reasonably could have changed the reviewing consultants’

opinions.

       The State agency consultants completed Disability Determination and Transmittal forms.

(Tr. 57, 64). The Seventh Circuit has explained that Disability Determination and Transmittal

forms “conclusively establish that consideration by a physician designated by the Commissioner

has been given to the question of medical equivalence at the initial and reconsideration levels of

administrative review.” Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004); see also Cirelli

v. Astrue, 751 F. Supp. 2d 991, 1003 (N.D. Ill. 2010) (describing Scheck's discussion with regard

to Disability Determination and Transmittal forms in the record as indicative of the

Commissioner's consideration of medical equivalence a “safe haven”). An ALJ may properly

rely upon those experts' opinions, and such opinions in the record provide substantial evidence to

support the ALJ's finding that a claimant does not meet or equal a listing. Scheck, 357 F.3d at

700.

       The ALJ gave limited weight to the State agency consultants because they determined

that McClellan’s impairments did not meet the durational requirement to be severe. (Tr. 15).

The ALJ indicated that the medical evidence available since the State agency consultants made

their determination was more beneficial in establishing the severity of McClellan’s impairments.

(Tr. 15). The court recognizes, and as indicated by the ALJ, that the State agency consultants’



                                                 8
 
determinations were made prior to the completion of McClellan’s chemotherapy treatment and

were not indicative of her current functional capacity. (Tr. 15).

       However, McClellan has not pointed to any new evidence that may have changed the

State agency consultants’ findings that her impairment was not presumptively disabling at step

three. See SSR 96-6p, 1996 WL 374180 at *3-4. When a claimant does not offer an opinion on

medical equivalence or request the ALJ to recontact the state-agency consultants, particularly

when she is represented by counsel, it is appropriate to infer that she “decided that another expert

opinion would not help her.” Buckhanon ex rel. J.H., 368 F. App’x 674, 679 (7th Cir. 2010).

Such an inference may be drawn in this case since McClellan was represented by counsel, yet

counsel did not present an opinion on medical equivalence from any treating providers or request

that the ALJ recontact the State agency consultants. The claimant has the burden to present

medical findings that match or equal in severity all the criteria specified by a listing. Sullivan v.

Zebley, 493 U.S. 521, 531, 110 S. Ct. 885, 107 L. Ed. 2d 967 (1990); Ribaudo v. Barnhart, 458

F.3d 580, 583 (7th Cir. 2006).

       Additionally, the ALJ when evaluating cancer must consider the “[d]uration, frequency,

and response to anticancer therapy.” 20 C.F.R. Part 404, Subpart P, Appendix 1 § 13.00B.

The ALJ is required to analyze the effects of the cancer treatment, not just the disease itself, in

determining the severity of the impairment, and that the effects of therapy may be considered

disabling on their own. 20 C.F.R. Part 404, Subpart P, Appendix 1 § 13.00G. The ALJ’s step

three finding was brief, however, when considered in combination with his analysis of

McClellan’s RFC, the ALJ met his “duty to articulate.” Curvin v. Colvin, 778 F.3d 645, 650

(7th Cir. 2015) (“The ALJ provided the discussion of Curvin’s severe and non-severe

impairments, the objective medical evidence, and her credibility directly after step 3 when he



                                                  9
 
determined her RFC. This discussion provides the necessary detail to review the ALJ’s step 3

determination in a meaningful way.”); Summers v. Colvin, 634 F. App’x 590, 593 (7th Cir.

2016) (noting that although the ALJ’s initial Step 3 discussion was brief, “we read the ALJ’s

decision as a whole and later the ALJ addressed [the claimant’s] evidence more thoroughly and

explained why the record did not establish the criteria required to satisfy Listing 1.04”). The

ALJ considered McClellan’s testimony, her daily living activities, the medical evidence, and the

opinion evidence in considering her severe impairment and the effects of her cancer treatment on

her ability to work.

       The criteria for listing 13.10 includes specific kinds or complications of breast cancer.

McClellan has not identified which criteria of listing 13.10 her breast cancer likely met. She also

has argued that the State agency consultants did not review the evidence of her chemotherapy

treatment. Yet, the plain language of listing 13.10 does not suggest that undergoing

chemotherapy would have changed the consultants’ medical determination. Also, as noted by

the ALJ, McClellan’s treating physician, Dr. Kakani, did not provide an opinion on the

frequency or the severity of McClellan’s symptoms or whether those symptoms had any limiting

effect on her functional capacity. Therefore, without a medical opinion to the contrary she did

not present evidence supporting that her impairments met or equaled a listing.

       Accordingly, the ALJ was not required to obtain an updated medical expert’s opinion. It

is for the ALJ to determine whether it is necessary to obtain a new medical opinion about

medical equivalence and to determine whether any new evidence might change the State agency

consultants’ opinions on equivalence. See SSR 96-6p, 1996 WL 374180 at *9-10. Although

the ALJ summarized his step three analysis in a few sentences, his reasoning was not perfunctory

or inadequate. Also, considering that McClellan has not cited to any medical evidence in the



                                                10
 
record establishing that her impairment met or equaled a listing, the court upholds the ALJ's step

three determination.

       Next, McClellan has argued that the ALJ erred in evaluating her RFC. “The RFC is an

assessment of what work-related activities the claimant can perform despite his limitations.”

Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); see 20 C.F.R. § 404.1545(a)(1) (“Your

residual functional capacity is the most you can still do despite your limitations.”); SSR 96-8p,

1996 WL 374184, *2 (July 2, 1996) (“RFC is an administrative assessment of the extent to

which an individual’s medically determinable impairment(s), including any related symptoms,

such as pain, may cause physical or mental limitations or restrictions that may affect his or her

capacity to do work-related physical and mental activities.”). The RFC is based upon medical

evidence— including statements from medical sources about what the claimant can still do—as

well as “other evidence, such as testimony by the claimant or his friends and family.” Craft v.

Astrue, 539 F.3d 668, 676 (7th Cir. 2008); 20 C.F.R. § 404.1545(a)(3).

       SSR 96-8p explains how an ALJ should assess a claimant’s RFC at steps four and five of

the sequential evaluation. In a section entitled, “Narrative Discussion Requirements,” SSR 96-

8p specifically spells out what is needed in the ALJ’s RFC analysis. This section of the Ruling

provides:

            The RFC assessment must include a narrative discussion describing how the
            evidence supports each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g., daily activities,
            observations). In assessing RFC, the adjudicator must discuss the
            individual’s ability to perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8 hours a day, for 5 days a
            week, or an equivalent work schedule), and describe the maximum amount
            of each work-related activity the individual can perform based on the
            evidence available in the case record. The adjudicator must also explain how
            any material inconsistencies or ambiguities in the evidence in the case record
            were considered and resolved.



                                                 11
 
SSR 96-8p (footnote omitted). Thus, as explained in this section of the Ruling, there is a

difference between what the ALJ must contemplate and what he must articulate in his written

decision. “The ALJ is not required to address every piece of evidence or testimony presented,

but he must provide a ‘logical bridge’ between the evidence and his conclusions.” Getch v.

Astrue, 539 F.3d 473, 480 (7th Cir. 2008) (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.

2000)); see Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Although the ALJ does not

need to discuss every piece of evidence, he cannot ignore evidence that undermines his ultimate

conclusions. Moore, 743 F.3d at 1123 (“The ALJ must confront the evidence that does not

support his conclusion and explain why that evidence was rejected.”) (citing Terry v. Astrue, 580

F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Arnett v.

Astrue, 676 F.3d 586, 592 (7th Cir. 2012)). “A decision that lacks adequate discussion of the

issues will be remanded.” Moore, 743 F.3d at 1121.

       An ALJ is not required to rely solely on medical opinions to determine the

RFC. Suide v. Astrue, 371 F. App'x 684, 690 (7th Cir. 2010) (finding that the rejection of the

opinion record left an evidentiary deficit because the rest of the record did “not support the

parameters included in the ALJ's residual functional capacity determination”); Schmidt

v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (recognizing that an ALJ is not required to rely

entirely on a particular physician's opinion or choose between the opinions of any of the

claimant's physicians). The final responsibility for deciding a claimant's specific work-related or

RFC limitations is reserved to the ALJ. See 20 C.F.R. § 404.1527(e)(2).

       The ALJ found that McClellan had the RFC to perform sedentary work except that she

could only occasionally kneel and squat. (Tr. 13). McClellan has argued that the ALJ erred by

failing to consider the severity of her side effects from chemotherapy and the degree to which it



                                                 12
 
would interfere with her ability to work. McClellan was diagnosed with an invasive ductal

carcinoma in January of 2014. (Tr. 230). She underwent radiation treatment from January 20,

2014 through January 24, 2014. (Tr. 271). She then underwent six cycles of chemotherapy

beginning on February of 2014 and ending on June of 2014. (Tr. 412, 418–27). She complained

of bone pains and diarrhea, but the record generally noted that she had “expected side effects”

(Tr. 265, 267, 421–23). After chemotherapy, McClellan was treated with intravenous Herceptin

every three weeks. (Tr. 415–18, 478–89).

       The Commissioner acknowledged that the ALJ’s RFC assessment did not specifically

differentiate between McClellan’s condition during the time period she was undergoing

chemotherapy and the rest of the period under consideration. However, that error was harmless.

McClellan underwent six cycles of chemotherapy beginning on February 17, 2014, and ending

on June 2, 2014 (Tr. 412, 265–71, 418–27). She showed exacerbations in her symptoms during

her chemotherapy from February of 2014 to June of 2014. However, the ALJ has supported the

RFC with substantial evidence.

       McClellan has argued that the ALJ relied on his own lay opinion in determining that her

statements concerning the intensity, persistence, and limiting effects of her symptoms were not

entirely consistent with the medical evidence. She asserts that there was no medical evidence

contradicting her testimony about her day to day illness either when she was undergoing

chemotherapy or during ongoing care. She testified that her physical status had not improved

since her chemotherapy ended. (Tr. 14). She also stated that she felt worn out, her eyes watered,

her bones ached, she had headaches, and lost memory. (Tr. 14). She complained of pain in her

hips, and that she could sit for two to three hours at a time and that she only could stand for ten

minutes at a time. (Tr. 14).



                                                 13
 
       However, despite her testimony the ALJ noted that in June of 2014 a medical note

showed that she had no muscle weakness, no bone pain, no joint pain, and no gross sensory or

motor deficit. (Tr. 14). Also, her primary care provider reported that in March of 2015

McClellan had intact memory, normal bilateral feet exams, and normal range of motion and

strength in all extremities. (Tr. 14). After the hearing, McClellan also underwent a consultative

examination in June of 2016, where the examiner found 5/5 strength in bilateral upper and lower

extremities, full range of motion in all joints, normal deep tendon reflexes, and sensation equal

and intact bilaterally. (Tr. 14). Additionally, the consultative examiner found that McClellan

had no memory difficulty or dizziness during the examination. (Tr. 15).

       The ALJ considered McClellan’s subjective complaints but noted that the evidence of

record did not support her degree of symptomatology. McClellan has not shown that the ALJ’s

subjective symptom analysis was patently wrong. Additionally, the ALJ also considered the

medical opinion from McClellan’s treating physician, Dr. Kakani. However, Dr. Kakani did not

provide any information on the frequency or the severity of McClellan’s symptoms or whether

her symptoms had a limiting effect on her functional capacity. Accordingly, McClellan has not

cited a medical opinion that suggested that a more restrictive RFC was necessary. The

expression of a claimant's symptoms and medical source opinions is sufficient for the RFC

assessment. Knox v. Astrue, 327 F. App’x 652, 657 (7th Cir. 2009). The ALJ met this standard

by thoroughly considering the medical evidence and the opinions of record.

       McClellan has not shown any evidence the ALJ failed to consider that would have

changed the RFC assessment. The ALJ discussion of the evidence creates the requisite

evidentiary support and logical basis that is necessary for the court to uphold the ALJ’s




                                                14
 
determination. See Golembiewski v. Barnhart, 322 F.3d 912, 915 (7th Cir. 2003). Therefore,

the ALJ has relied on substantial evidence to support his RFC finding.

       Based on the foregoing reasons, the decision of the Commissioner is AFFIRMED.

       ENTERED this 28th day of March, 2019.

                                                           /s/ Andrew P. Rodovich
                                                           United States Magistrate Judge




                                               15
 
